Title: Horatio G. Spafford to Thomas Jefferson, 17 December 1813
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          Hond and Esteemed Friend—
Albany,
12 mo. 17,
1813.
          I was
duly favored with thy obliging favor of
last autumn, &
immediately sent the Gazetteer as directed. Did it arrive safe? & how dost
thou like it?
          But, this is only a
minor cause of my writing at this time, though I confess myself anxious to
learn thy opinion of my Work. I am tired of this unceasing jargon of politics,
with which I am surrounded, this warring of principle against no principle, of
natural right against old prejudices, & long to see it ended. Selfishness,
& the basest twistings of deceit for the basest purposes, oppose the
Government in every thing, & the merest trifler in Society knows more than
the best of men, long tried in private & public service. Now it is said the
Government is all in the wrong, & the partial advocate for any of its
measures, is denouncd as worse than a devil, & more foolish than a fool.
The Merchants, Lawyers, & p——s, are almost all
Monarchy
Monarchists, & they & their tools are
plunging us into a preparation for a civil War. I see it plainly, & know
too well their designs; & I would to God that thou & all the Southern
people knew it as well. I deprecate the War, as much as any man; but though I
disapprove of some measures, do not condemn all. The seizure & confinement
of British
Officers, as hostages for our citizens, is
now a chief topic of declamation, & for saying, just now, that, ‘were I the
President, I would take of them these life for
life,’ I was treated most infamously by a set of these upstarts. They have
proclaimed that the President dare
not do it, nor would I, if in his place. But, God is my witness that I
would, in defiance of all the frowns of hell, (or hades,) & I showed the
ground of my reasons. This is truly a second war for independence. We took arms
before, for the defence of national rights, & now we are fighting for
independence of opinion; warring against the prejudices of those who
think of the
garlics, & other good things in
Egypt. I
have heard many say it was a great pity we were ever separated from
Great Britain, & others that they prayed for a
Monarchy. Commerce, that rapidly enriches the merchants, &
 the practise of
Law, with a fat clergy, are all monarchical in their tendencies, which must be
counteracted, or no republic can live. Why not as well take care of British
advocates, although American Born, as of British Citizens? We shall finally
have to do it, & the sooner it is done the better. I am ready to defend the
Government quite as far as I think it ought to be defended, & that is as
far as any one ought. The weakness of prejudice is opposed to reason; &
prejudiced, bigotted advocates, but weaken the cause they would defend. In
saying this much to thee, however, I may, I
believe, without impropriety add, that the General
Government does not take counsel of the right kind of men, relative to its
affairs in this State. And this is an opinion common amongst the best informed,
moderate men, of all descriptions. The best men are all in the back-ground,
& the only passport to public favor, is party violence, with little regard
to merits of any other kind.
          Turning
from these disgusting scenes, I am glad to view thee safe & undisturbed by
the storm—save so far as thy private portion of concern for our common country
leads to an interest in the affairs of the State. May we not hope for peace
soon? or what must we expect?
          I shall
be happy to be favored with another Letter, & remain, with very great
esteem & regard, thy
           friend,H. G.
Spafford.
        